UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1674



AUGUSTIN KAMGA,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-600-874)


Submitted:   February 17, 2006             Decided:    March 7, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patrick G. Tzeuton, Silver Spring, Maryland, for Petitioner. Peter
D. Keisler, Assistant Attorney General, Michelle Gorden Latour,
Assistant Director, Surell Brady, Attorney Advisor, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Augustin   Kamga,   a   native   and    citizen    of   Cameroon,

petitions for review of the Board of Immigration Appeals’ (Board)

order denying his motion for reconsideration of the Board’s denial

of his motion to reopen his immigration proceedings.             We affirm.

            It is undisputed that Kamga’s motion to reconsider was

untimely.     See 8 C.F.R. § 1003.2(b)(2) (2004).             However, under

8 C.F.R. § 1003.2(a) (2004), the Board has authority to reopen or

reconsider a case in which it issued a final decision on its own

motion at any time.     Kamga therefore argues that the Board should

have sua sponte exercised its authority under 8 C.F.R. § 1003.2(a)

(2004) to reopen or reconsider his case.           We find that this court

is without jurisdiction to review this claim.          See Belay-Gebru v.

INS, 327 F.3d 998, 1000-01 (10th Cir. 2003); Calle-Vujiles v.

Ashcroft, 320 F.3d 472, 474-75 (3d Cir. 2003); Ekimian v. INS, 303

F.3d 1153, 1159 (9th Cir. 2002); Luis v. INS, 196 F.3d 36, 40-41

(1st Cir. 1999); Heckler v. Chaney, 470 U.S. 821, 831-33 (1985).

            Moreover, we have reviewed the administrative record and

conclude that Kamga did not exhaust his administrative remedies

with respect to this claim because he did not present it on appeal

to the Board.   See 8 U.S.C. § 1252(d)(1) (2000); Asika v. Ashcroft,

362 F.3d 264, 267 n.3 (4th Cir. 2004), cert. denied, 543 U.S. 1049

(2005).




                                    - 2 -
          Accordingly, we deny Kamga’s petition for review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -